
	
		I
		111th CONGRESS
		1st Session
		H. R. 3206
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2009
			Ms. Speier (for
			 herself, Ms. Baldwin,
			 Mr. Butterfield,
			 Mr. Berman,
			 Mr. Sherman,
			 Mr. Schiff,
			 Mr. Inslee,
			 Ms. Loretta Sanchez of California,
			 Mr. Pallone,
			 Mr. Nadler of New York,
			 Mr. Honda,
			 Mr. Hastings of Florida,
			 Ms. Eshoo,
			 Mr. Weiner,
			 Mrs. Napolitano,
			 Mr. George Miller of California,
			 Mr. McNerney,
			 Mrs. Maloney,
			 Mr. Hinchey,
			 Mr. Blumenauer,
			 Mr. McDermott,
			 Ms. Schakowsky,
			 Ms. DeGette,
			 Ms. Lee of California,
			 Mr. Grijalva,
			 Ms. Matsui, and
			 Mr. Miller of North Carolina)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Safe Drinking Water Act to require a
		  national primary drinking water regulation for perchlorate.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Drinking Water for Healthy
			 Communities Act of 2009.
		2.FindingsCongress finds the following:
			(1)Perchlorate is a chemical used as the
			 primary ingredient in solid propellant for rockets, missiles, and
			 fireworks.
			(2)Large-scale
			 production of perchlorate-containing chemicals in the United States began in
			 the mid-1940s and large volumes have been disposed of in various States since
			 the 1950s.
			(3)Perchlorate is an
			 oxidizing anion that originates as a contaminant in ground and surface waters
			 and is highly soluble and exceedingly mobile in aqueous systems, persisting for
			 many decades under typical ground and surface water conditions.
			(4)The most prevalent
			 sources of perchlorate contamination in environmental media can be traced to
			 the manufacture and improper disposal of wastes from blasting agents and
			 military munitions and to a lesser extent fireworks.
			(5)Ninety percent of
			 perchlorate in the United States is produced for use by the Department of
			 Defense and the National Aeronautics and Space Administration.
			(6)According to the
			 Government Accountability Office, in May 2005, perchlorate contamination has
			 been detected in water and soil at almost 400 sites in the United States. The
			 Government Accountability Office concluded that because there is no
			 standardized approach for reporting perchlorate data nationwide, a greater
			 number of sites may exist.
			(7)According to the
			 Government Accountability Office, in May 2005, limited Environmental Protection
			 Agency data show that perchlorate has been found in 35 States and the District
			 of Columbia and is known to have contaminated 153 public water systems in 26
			 States. The Government Accountability Office reported that concentrations of
			 perchlorate in drinking water ranged from 4 parts per billion to more than 420
			 parts per billion.
			(8)Environmental
			 Protection Agency data likely underestimates the total drinking water exposure,
			 as illustrated by the findings of the California Department of Health Services
			 that perchlorate has contaminated approximately 276 drinking water sources and
			 77 drinking water systems in the State of California.
			(9)Food and Drug
			 Administration scientists and other scientific researchers have detected
			 perchlorate in the United States food supply, including but not limited to
			 lettuce, milk, cucumbers, tomatoes, carrots, cantaloupe, wheat, and spinach,
			 and in human breast milk.
			(10)The Centers for
			 Disease Control and Prevention has concluded that perchlorate exposure appears
			 to be widespread in the United States populations.
			(11)The National
			 Academy of Sciences released a report on January 10, 2005, which recommended a
			 perchlorate reference dose of 0.0007 milligrams per kilogram per day.
			(12)In March 2006,
			 the Children’s Health Protection Advisory Committee advised the Environmental
			 Protection Agency that the Agency’s preliminary remediation goal (PRG) for
			 perchlorate is not protective of children’s health, as it can result in a
			 nursing infant exposure that is 5 to 10 times higher than the recommended dose
			 (Rfd) of 24.5 parts per billion.
			(13)Perchlorate
			 inhibits the uptake of iodine by the thyroid gland (which is necessary to
			 produce important hormones which help regulate normal human health and
			 development), presenting a risk to human health in vulnerable populations,
			 including pregnant women and children.
			(14)In October 2006,
			 the Centers for Disease Control and Prevention found significant changes in the
			 level of thyroid hormones in humans exposed to perchlorate. For women with low
			 iodine levels, perchlorate exposure was associated with changes in the
			 production levels of hormones by the thyroid. About 36 percent of women in the
			 United States have lower iodine levels.
			(15)Given the
			 seriousness of the potential adverse effects associated with perchlorate and
			 the fact that children were at risk, combined with the absence of a Federal
			 drinking water standard (MCL) for perchlorate, California proposed a drinking
			 water standard of 6 parts per billion, and Massachusetts promulgated a drinking
			 water standard of 2 parts per billion.
			(16)Other States,
			 including Nevada, Texas, New York, and Maryland, have issued some form of
			 drinking water guidance for perchlorate, including a drinking water action
			 level, health-based guidance, and a health based advisory level at ranges from
			 1 part per billion to 18 parts per billion.
			(17)Perchlorate has
			 been detected in the soil, surface waters, and groundwater at 55 Department of
			 Defense facilities across the country, with off-site migration occurring at
			 some facilities.
			(18)As of 2003, the
			 Department of Defense policy on perchlorate requires sampling only where a
			 perchlorate release due to Department activities is suspected and a complete
			 human exposure pathway is likely to exist.
			(19)According to the
			 Environmental Protection Agency, the Department of Defense is deferring all
			 remedial action relating to perchlorate contamination at or from its facilities
			 until a Federal perchlorate drinking water standard is adopted.
			(20)There are as many as 22 contaminants
			 without Federal drinking water standards for which the Environmental Protection
			 Agency has set site specific cleanup levels for the remediation of groundwater,
			 making the lack of response actions for perchlorate contamination at Department
			 of Defense Superfund facilities a unique situation.
			(21)The Environmental
			 Protection Agency has failed to take enforcement action against the Department
			 of Defense to cause the Department to mitigate or remediate the perchlorate
			 contamination emanating from its Aberdeen Proving Ground facility that has
			 adversely impacted the drinking water supply for the City of Aberdeen,
			 Maryland.
			(22)Since 2002, the
			 Department of Defense actively sought to exempt the Department from State and
			 Federal public health and environmental laws which protect drinking water
			 supplies from chemical constituents of military munitions including
			 perchlorate.
			3.National primary
			 drinking water regulation for perchlorateSection 1412(b)(12) of the Safe Drinking
			 Water Act (42 U.S.C. 300g–1(b)(12)) is amended by adding at the end the
			 following:
			
				(C)Perchlorate
					(i)Schedule and
				standardNotwithstanding the deadlines set forth in paragraph
				(1), the Administrator shall promulgate a national primary drinking water
				regulation for perchlorate pursuant to this subsection, in accordance with the
				schedule established by this subparagraph.
					(ii)Proposed
				regulationsNot later than 12 months after the date of the
				enactment of this subparagraph, the Administrator shall publish in the Federal
				Register a proposed national primary drinking water regulation for
				perchlorate.
					(iii)Final
				regulationsNot later than 18
				months after the date of publication of the proposed national primary drinking
				water regulation required by clause (ii), after notice and opportunity for
				public comment, the Administrator shall promulgate a national primary drinking
				water regulation for
				perchlorate.
					.
		
